      Case: 1:21-cv-00508 Document #: 1 Filed: 01/28/21 Page 1 of 4 PageID #:1




______________________________________________________________________
                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                             WESTERN DIVISION

KATHERIINE RAYSBY,                              )
                                                )
                       Plaintiff,               ) No: 2021 CV 508
                                                )
       vs.                                      )
                                                ) JURY DEMAND
ADVOCATE CONDELL MEDICAL CENTER,                )
                                                )
                        Defendant.              )
________________________________________________________________________
                                  COMPLAINT
                   AS AND FOR A FIRST CAUSE OF ACTION
                         (FMLA-RETALIATION)

       NOW COMES the plaintiff, KATHERIINE RAYSBY ("Plaintiff" or “RAYSBY” when

the case was initially filed), by and through her attorney, the Law Offices of Michael T. Smith &

Associates, P.C., and in complaining of the defendant, ADVOCATE CONDELL MEDICAL

CENTER (“Defendant”), states as follows:

                                PRELIMINARY STATEMENT

       1.      RAYSBY brings this action against Defendant seeking monetary damages,

injunctive relief and declaratory relief resulting from Defendant’s violation of Section 2615 of

the Federal Family and Medical Leave Act (“FMLA”), 29 U.S.C. §2601 et seq. Specifically,

RAYSBY alleges that the Defendant interfered with the exercise of her rights under the FMLA,

retaliated and discriminated against her attempt to exercise her rights under the FMLA.

                                            PARTIES

       2.      RAYSBY is an adult individual and a citizen of the County of Lake who currently

resides at 35082 N. Hilldale Drive, Ingleside, Illinois 60041.

       3.      ADVOCATE CONDELL MEDICAL CENTER, and at all times relevant hereto
         Case: 1:21-cv-00508 Document #: 1 Filed: 01/28/21 Page 2 of 4 PageID #:2




was, a not-for-profit corporation organized under the laws of the State of Illinois, with its

principal place of business located at 801 S. Milwaukee Avenue, Libertyville, Illinois 60048

constitutes an employer within the meaning of 29 U.S.C. §2611(4).

                                JURISDICTION AND VENUE

         4. This Court has jurisdiction over Plaintiffs FMLA claim pursuant to 29 U.S.C. §2601

et seq. 28 U.S.C. § 1331 and 28 U.S.C. § 2201. This Court is the appropriate venue under 28

U.S. C. § 1391.

                                      APPLICABLE LAW

         5.     The Family Medical Leave Act of 1993 entitles employees to take up to 12 weeks

of unpaid leave “for medical reasons...health condition.” 29 U.S.C. § 2601 (b)(2).

         6.     An “eligible employee” under the FMLA is an employee who has been employed:

a) for at least 12 months by the employer with respect to whom leave is requested and b) for at

least 1,250 hours during the previous 12-month period. 29 U.S.C. § 2611 (2)(A).

         7.     An “employer” is defined by the FMLA to include “any person engaged in

commerce or industry or activity affecting commerce or who employs 50 or more employees for

each working day during each of 20 or more calendar workweeks in the current or preceding

calendar year.” 29 U.S.C. § 261 1 (4)(A)(i).

         8.     The term “serious health condition means “an illness, injury, impairment, or

physical or mental condition that involves: a) “inpatient care in a hospital, hospice or residential

medical care facility” or b) “continuing treatment by a health care provider.” 29 U.S.C. § 261 1

(1 1).

         9.     After an employee notifies his/her employer of the need for leave from work or

requests for accommodations for a reason that might qualify for FMLA leave, an employer must


                                                 2
      Case: 1:21-cv-00508 Document #: 1 Filed: 01/28/21 Page 3 of 4 PageID #:3




provide written notice to the employee detailing the specific expectations and obligations of the

employee under the FMLA and explaining any consequences of a failure to meet these

obligations. 29 C.F.R. § 825.301(b)(1).

       10.     An employee may take FMLA leave on accommodations on an intermittent basis

as long as the employer agrees to it. 29 C.F.R. § 825. 203.

       11.     It is “unlawful for any employer to interfere with, restrain, or deny the exercise of

or an attempt to exercise” an employee’s FMLA rights. 29 U.S.C. § 2615 (a)(1).

       12.     The FMLA also prohibits employees from discharging or discriminating against

an employee “for taking part in proceedings or inquiries under FMLA.” 29 U.S.C. § 2615 (b).

                                  STATEMENT OF CLAIM

                 Violation of Plaintiffs Rights Under the Federal Family and
                                       Medical Leave Act

        13.    At all times relevant hereto, RAYSBY was an “employee” within the meaning of

Section 261 1 (2)(A) of the FMLA, 29 U.S.C. § 2611 (2)(A) because at the time she requested

FMLA leave she was employed by Defendant for more than 12 months and had worked over

1,250 hours during the preceding 12 months.

       14.     At all times relevant hereto, Defendant is considered to be an “employer” within

the meaning of Section 2611 (4)(A) of the FMLA 29 U.S.C. § 2611 (4)(A).

       15.     Defendant and its agents interfered with RAYSBY’s exercise of her FMLA rights.

       16.     By disciplining RAYSBY, Defendant and its agents unlawfully interfered with,

restrained, or denied the exercise of her rights under the FMLA in violation of 29 U.S.C. § 2615

(a)(1) and/or retaliated and terminated her for exercising those rights in violation of 29 U.S.C. §

2615 (b).



                                                 3
          Case: 1:21-cv-00508 Document #: 1 Filed: 01/28/21 Page 4 of 4 PageID #:4




          17.    Defendant’s violations of the FMLA were not in good faith and Defendant did

not have reasonable grounds for believing that its actions were not a violation of the Act.

                                   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, KATHERINE RAYSBY, respectfully request that this Court:

          A.     Pursuant to any jury verdict for Plaintiff, direct the Defendant to pay damages

equal to the amount of the any lost wages, salary, employment benefits, and any other

compensation which she was denied or lost as a result of the violation, plus pre-judgment interest

on this amount at the prevailing rate. 29 U.S.C. § 2617 (a)(1)(A)(i),(ii).

          B.     Pursuant to any jury verdict for Plaintiff, direct the Defendant to pay liquidated

damages equal to the amount of compensatory damages plus interest, as described in the

preceding paragraph. 29 U.S.C. § 2617 (a)(1)(A)(iii).

          C.     Award Plaintiff her cost in bringing this action, including reasonable expert

witness fees, and other cost of the action to be paid by the Defendants. 29 U.S.C. § 2617

(a)(3).

           D.    Grant any such further relief as the Court deems just and proper.


                                      KATHERINE RAYSBY

                                      BY:/s/ Michael T. Smith
                                         Michael T. Smith
                                           Trial Attorney


 Michael T. Smith #6180407IL
 Law Offices of Michael T. Smith
 10 Martingale Road/Suite 400
 Schaumburg, Illinois 60173
 (847) 466-1099
 Msmith39950@aol.com



                                                  4
